NOTE: 'This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE TD AMERITRADE, INC.,
Petiti0ner. -
Misce11aneous Docket No. 107
011 Petiti0n for Writ of Mandan1us to the United States
District Court for the Eastern District of Texas.in case no
10-CV-320, Chief Judge DaVid J. F01S0n1.
IN RE SCOTTRADE, INC.,
Petiti0ner.
Misce1laneous D0cket N0. 109
011 Petiti0n for Writ of Mandamus to the United StateS
DiStrict Court for the EaSte1'r1 DiStrict of TeXas in case no
10-CV-320, Chief Judge David J. F01som.

lN RE TD AM`ERITRADE 2
ON MOTION
ORDER
Ganas, LLC moves without opposition for a thirty-two
day extension of ti1ne, until January 9, 2012, to file its
joint opposition to the petitions for writ of mandamus
filed by petitioners TD Ameritrade, Inc. and Scottrade,
Inc.
Up0n consideration thereof,
IT ls ORDERED THAT:
The motion for an extension of time is granted
FoR THE CoURT
N0v 30 2011
/s/ Jan Horbaly
Date J an Horba1y
C1erk
cc: Michael HaWes, Esq.
Zachariah Spear Harrington., Esq.
Jason M. SchWent, Esq.
C1erk, United States District Court for the Eastern
District of Texas
s25
FILED
u.s. comer oF A ms ma
ms FEoERALPdlRcun
NOV 3 0 2011
.lAN HDRBALY
CLERK